DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 6/23/2022.
Claims 16-19, 23, and 31-32 are amended.
Claims 1-15 and 28 are cancelled.
Claims 16-27 and 29-33 are pending.
The Applicant has overcome the rejection of claims 16-33 under 35 USC 112(b) as being indefinite by amending the claim in the reply filed 6/23/2022.

Response to Arguments
Applicant's arguments filed 6/23/2022 with respect to Rogan have been fully considered but they are not persuasive.
The Applicant first notes that the Applicant amended the claims to remove the term “about” (p. 10). The Applicant then argues that it would not have been obvious from the disclosure of Rogan to have modified the threshold temperature to at least 220 degrees Celsius since Rogan specifically teaches that the “lower temperature ranges are advantageous as they provide a more reactive response from the indicia 68 and thus making sure the indicia is altered” (citing para. 47) (p. 10). The Applicant concludes by arguing that Rogan’s disclosure discourages and actually teaches away from a threshold temperature of “at least 220 degrees Celsius.”
As an initial matter, the scope of claims 18-19 has changed through the removal of the term “about” and therefore necessitated the new rejection in view of Sprinkel (US 4987908) below. 
Additionally, the Examiner respectfully disagrees with the argument. “The disclosure of desirable alternative does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention” and “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed”. See MPEP 2143.01. In this case, Rogan discloses that the temperature threshold T is selected within a range between 60-200°C (para. 47). 
The Examiner further notes that Rogan discloses that lower temperature ranges are advantageous because they provide a more reactive response (para. 47). However, there is nothing in Rogan that explicitly criticizes, discredits, or discourages modifying the temperature threshold to be 220°C. Rogan merely discloses that a temperature threshold T of less than 200°C is more advantageous than a temperature threshold of 220°C. 

The Applicant then notes that claim 16, 23, 31, and 32 include the subject-matter of claim 28 (p. 10). The Applicant argues that Rogan fails to teach “the outer wrapper comprises temperature indicating sensor paper, whereby the thermochromic material is integral to the temperature indicating sensor paper” (p. 10). The Applicant argues that the thermochromic material being “integral” to the temperature indicating sensor paper is different from the indicia being printed on the tipping paper. The Applicant points to the instant specification to show that “the thermochromic material may be applied or affixed onto the surface of the wrapper paper in the form of paint, ink, dye…” and “alternatively, the outer wrapper may comprise temperature indicating sensor paper, whereby the thermochromic material is integral to the temperature indicating sensor paper” (citing p. 11, ll. 5-10). 
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004). In this case, the Applicant has improperly imported limitations from the specification into the claim regarding what “integral” means. 
Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I). The claim limitation “wherein the outer wrapper comprises temperature indicating sensor paper” simply requires that the outer wrapper includes at least a portion that is (1) made out of paper, and (2) capable of indicating the temperature. Moreover, the claim limitation “whereby the thermochromic material is integral to the temperature indicating sensor paper” simply requires the thermochromic material formed as a unit with the temperature indicating sensor paper. This is satisfied by Rogan’s indicia (68) being printed on a sheet (see para. 18-19) and being located on the tipping paper (para. 49). The indicia are made as one unit with the sheet via printing; as such, the indicia cannot be separated from the sheet and is therefore “integral” to the sheet. Moreover, Rogan’s tipping paper having the sheet with the printed indicia changes color when heated over a temperature threshold (para. 51). 

Applicant’s arguments, see 11-12, filed 6/23/2022, regarding Sprinkel with respect to the rejection(s) of claim 17 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fernando (US2010/0163063).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 22-24, 26-27, and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Rogan (US 2020/0281254) in view of Gindrat (US 2014/0166032).
Regarding claims 16, 23, 31-32, Rogan discloses a consumable (“an aerosol-generating article”) for an inhaler having a heater system (“an aerosol-generating device having a heating element”), the consumable (32; see Fig. 1-5b) comprising:
a tobacco portion (34; see Fig. 2; “a rod of aerosol-generating substrate”) made from a tobacco substrate and an aerosol-forming substance such as glycerin or propylene glycol (para. 33); and
a tipping paper (48; “outer wrapper”) wrapped around at least a portion of the tobacco portion (see Fig. 2-4d) and provided with indicia (68; Fig. 3a-5a; “thermal indicator”) located on the outer surface of the tipping paper or a plug wrap (para. 49; see Fig. 4a-5a) either along the rigified portion (58; paras. 49, 58; “downstream of the rod of aerosol-generating substrate”), the indicia comprising:
a thermochromic ink (paras. 16, 55-56; “a thermochromic material”) which irreversibly becomes transparent (“undergo a visual change”) after having been exposed to a temperature exceeding the temperature threshold (“when a temperature at said portion of the thermochromic material exceeds a threshold temperature”) (para. 16), the indicia are configured to be altered after it has been exposed to temperatures above the temperature threshold (para. 50; see Fig. 4b; “such that the outer wrapper provides a visual indication that a temperature at the thermal indicator has exceeded the threshold temperature”), wherein the threshold temperature is within a range of 60-200 °C (para. 47). 
Rogan further discloses that the indicia may be printed on a sheet (para. 18-19) and located on the tipping paper (para. 49; “temperature indicator sensor paper whereby thermochromic material is integral to the temperature indicating sensor paper”). Moreover, it has been held that making the apparatus parts integral or separable when the operation of the apparatus is not otherwise changed is within the level of ordinary skill in the art. See MPEP 2144.04(V).
	Regarding the claim limitations “wherein the threshold temperature is at least about 175 °C,” and “wherein the threshold temperature is at least about 115°C” Rogan’s disclosed range of 60-200°C overlaps the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).
	However, Rogan is does not explicitly teach the aerosol-forming material having the aerosol former content of between 5 percent and 30 percent on a dry weight basis. Specifically, Rogan does not disclose how much of the glycerin and propylene glycol is used in the tobacco portion.
	Gindrat teaches a rod for use in a smoking article (abstract) comprising a sheet of homogenized tobacco material including one or more aerosol-formers in an amount between 5% and 30% by weight on a dry basis (para. 16), wherein the rods may be used as an aerosol-generating substrate in an electrically heated aerosol-generating system (para. 49), and suitable aerosol-formers include glycerine (para. 77).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerosol-forming substance of Rogan to be between 5-30% dry weight basis of the tobacco portion as in Gindrat because using aerosol-formers in a tobacco substrate the range of 5-30% dry weight basis is well known in the art. “Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955). 

Regarding claim 22, modified Rogan discloses the indicia (68) including the thermochromic ink which irreversibly becomes transparent after having been exposed to a temperature exceeding the temperature threshold (para. 16), the indicia are located around a circumferential portion that extends only partially around a circumference of the consumable (see Fig. 4a-c) and therefore the visual change of becoming transparent occurs only within the circumferential portion. 

Regarding claim 24, modified Rogan discloses the indicia comprises a thermochromic ink which irreversibly becomes transparent (para. 16). 

Regarding claim 26, modified Rogan discloses the thermochromic ink has the capability to change color or become transparent (para. 55). 

Regarding claim 27, modified Rogan discloses the indicia has readable indicia such as a written message stating “used” (para. 51; see Fig. 4b; “warning messages”).

Regarding claim 29, modified Rogan discloses a thermochromic ink (para. 16) printed on a surface of the tipping paper (paras. 18-19 and 49; see Fig. 4a-c). 

Regarding claim 30, modified Rogan further discloses a mouthpiece portion (44; “mouthpiece”) disposed downstream of the tobacco portion (see Figs. 2-3c), a spacer portion (52; “support element” immediately downstream of the tobacco portion (see Figs. 2-3c), and a rigidified portion (58; “aerosol-cooling element;” the aerosol cools as the aerosol travels downstream of the heating element 24) disposed between the spacer portion and the mouthpiece portion (see Fig. 2; para. 42). 

Regarding claim 33, modified Rogan discloses the consumable (32) and further discloses the inhaler (2; “an aerosol-generating device”) configured to receive consumables (para. 33), the inhaler including a heating system (24; “a heater element”) to evaporate aerosol-forming substances of the consumable (paras. 35; “configured to heat a rod of aerosol-generating material”),
wherein a control unit (16) ensures that the heating system stays within a desired range, such as between 200 and 450°C (para. 38; “configured to be controlled to operate below a maximum operating temperature” of 450°C), 
wherein indicia (68; “thermal indicator”) has information configured to authenticate the consumable such then when the consumable has been exposed to temperature exceeding the temperature threshold T, the consumable can no longer be authenticated (para. 45), such that an optical reader will send a signal to the control unit to block the heating system (para. 46; “configured such that a threshold temperature is not exceeded during use of the aerosol-generating system with the heater element operating below the maximum operating temperature”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. (US 2010/0163063) in view of Rogan (US 2020/0281254).
Regarding claim 17, Fernando discloses a smoking article (abstract; “aerosol-generating article”) used with an electrically heated smoking system (abstract; “aerosol-generating device having a heating element”) the smoking article is a cigarette (115; see Fig. 1-2d) comprising:
an aerosol-forming substrate (para. 21; “rod of aerosol forming substrate”); and
tipping paper or plug wrap (para. 73; “outer wrapper”) wrapped around the aerosol forming substrate (see Fig. 2a-d), wherein an outer surface of the tipping paper or plug wrap is used for printing information (para. 73) in the form of circular lines (201, 215, 217; Fig. 2a, d; “thermal indicator”) printed with thermally sensitive ink arranged to change or disappear when the high temperatures are reached within the cavity or allowing a line to alter in appearance during heating (para. 78; “thermochromic material configured to undergo a visual change when a temperature at said portion of the thermochromic material exceeds a threshold temperature such that the wrapper provides a visual indication that a temperature at the thermal indicator has exceeding the threshold temperature;” meets Applicant’s definition of a “thermochromic material” described on p. 5 of the instant specification), and
wherein the lines overlie an external surface of the aerosol-generating substrate (see Fig. 2a, d). 
However, Fernando does not explicitly teach the thermal indicator overlies at least 5 square millimeters of an external surface area of the rod of aerosol -generating substrate. Specifically, Fernando discloses the lines (215, 217) are located completely overlying the aerosol-generating substrate (see Fig. 2a, d), but does not disclose the surface area of the rings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proportion of overlap between the rings and the aerosol-forming substrate since such a modification involves the mere change in the relative dimensions of the components. “Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). See MPEP 2144.04(IV)(A).
Moreover, Fernando does not disclose wherein the threshold temperature is at least 175 degrees Celsius. 
Rogan discloses a consumable for an inhaler having a heater system (abstract) comprising consumable (32) with an indicia (68) including a thermochromic ink (para. 16, 55-56) which changes appearance after exceeding a temperature threshold (para. 9) of 60-200 °C (para. 47). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermal indicator of Fernando to have a temperature threshold of 60-200 °C as in Rogan to achieve the predictable result of changing appearance after exceeding the temperature threshold (Rogan; para. 9) with the beneficial result of providing a more reactive response from the indicia and thus making sure the indicia is altered (Rogan; para. 47). Moreover, the claim limitations modified Fernando’s disclosed range of 60-200°C overlaps the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claim 18 is rejected under 35 U.S.C. U.S.C. 103 as being unpatentable over Sprinkel et al. (US 4987908) as evidenced by Gindrat (US 2014/0166032).
Regarding claim 18, Sprinkel discloses a non-combustion smoking article (abstract; “aerosol-generating article” that are heated by electrical means (col. 1, ll. 15-18; “heating element”) comprising:
a flavor source disposed within the smoking article which release flavored aerosol (10; see Fig. 1-3; col. 2, ll. 66-68; “rod of aerosol-generating substrate”); and
a cigarette wrapper (col. 4, ll. 8-10; “an outer wrapper”), and a thermal indicator (16) is printed on the cigarette wrapper (col. 4, ll. 8-10) on the outer surface of the smoking article (see claim 1; “outer surface of the wrapper”), the thermal indicator comprising: 
a coating material that will melt to reveal a color indication when subjected to a predetermined temperature within the range of 40-220 °C (col. 2, ll. 42-51; “thermochromic material configured to undergo a visual change when a temperature at said portion of the thermochromic material exceeds a threshold temperature, such that the outer wrapper provides a visual indication that a temperature at the thermal indicator has exceeded the threshold temperature of 220 °C).
Regarding the claim limitation “for an aerosol-generating device having a heating element” this limitation has been considered, and construed as an intended use of an article that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the non-combustion smoking article of Spinkel is structurally similar to that instantly disclosed, and Sprinkel suggests using an electrical heating means, it is capable of being operated with similar if not identical claimed characteristics.
Regarding the claim limitation “wherein the outer wrapper is wrapped around at least a portion of the rod of aerosol-forming,” it is well known in the art that cigarette wrapper is wrapped around a tobacco or flavor source. For example, Gindrat evidences the fact that a rod for use in a smoking article including a gathered sheet of homogenized tobacco material is circumscribed by a wrapper (abstract). 
	Regarding the claim limitation “wherein the threshold temperature is at least 220 degrees Celsius,” Sprinkel’s disclosed range of 40-220°C overlaps the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sprinkel et al. (US 4987908) in view of Gindrat (US 2014/0166032).
Regarding claims 16 and 19, Sprinkel discloses a non-combustion smoking article (abstract; “aerosol-generating article” that are heated by electrical means (col. 1, ll. 15-18; “heating element”) comprising:
a flavor source disposed within the smoking article which release flavored aerosol (10; see Fig. 1-3; col. 2, ll. 66-68; “rod of aerosol-generating substrate”); and
a cigarette wrapper (col. 4, ll. 8-10; “an outer wrapper”), and a thermal indicator (16) is printed on the cigarette wrapper (col. 4, ll. 8-10) on the outer surface of the smoking article (see claim 1; “outer surface of the wrapper”), the thermal indicator comprising: 
a coating material that will melt to reveal a color indication when subjected to a predetermined temperature within the range of 40-220 °C (col. 2, ll. 42-51; “thermochromic material configured to undergo a visual change when a temperature at said portion of the thermochromic material exceeds a threshold temperature, such that the outer wrapper provides a visual indication that a temperature at the thermal indicator has exceeded the threshold temperature of 220 °C),
	wherein the thermal indicator is a colored substrate applied to the surface of and absorbed into a paper (col. 2, ll. 30-39; “temperature indicating sensor paper”) of the smoking article to be monitored which is then covered by a wax coating to reveal the colored substrate underneath (col. 1, ll. 55-58) which is applied directly to the cigarette wrapper (col. 2, ll. 57-61; “integral to the temperature indicating sensor paper”).
Regarding the claim limitation “for an aerosol-generating device having a heating element” this limitation has been considered, and construed as an intended use of an article that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the non-combustion smoking article of Spinkel is structurally similar to that instantly disclosed, and Sprinkel suggests using an electrical heating means, it is capable of being operated with similar if not identical claimed characteristics.
Regarding the claim limitation “wherein the outer wrapper is wrapped around at least a portion of the rod of aerosol-forming,” it is well known in the art that cigarette wrapper is wrapped around a tobacco or flavor source. For example, Gindrat evidences the fact that a rod for use in a smoking article including a gathered sheet of homogenized tobacco material is circumscribed by a wrapper (abstract). 
	Regarding the claim limitation “wherein the threshold temperature is at least 220 degrees Celsius,” Sprinkel’s disclosed range of 40-220°C overlaps the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding the claim limitation “wherein the outer wrapper comprises temperature indicating sensor paper, whereby the thermochromic material is integral to the temperature indicating sensor paper,” it has been held that making the apparatus parts integral or separable when the operation of the apparatus is not otherwise changed is within the level of ordinary skill in the art. See MPEP 2144.04(V).
However, Sprinkel is silent as to the rod of aerosol-generating substrate formed from an aerosol-forming material having an aerosol former content of between 5-30 dry weight basis.
Gindrat teaches a rod for use in a smoking article (abstract) comprising a sheet of homogenized tobacco material including one or more aerosol-formers in an amount between 5% and 30% by weight on a dry basis (para. 16), wherein the rods may be used as an aerosol-generating substrate in an electrically heated aerosol-generating system (para. 49) or carbon-based heated articles (para. 48), and suitable aerosol-formers include glycerine (para. 77).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flavor source which releases flavored aerosol of Sprinkel to include aerosol formers between 5-30% dry weight basis as in Gindrat because using aerosol-formers in a tobacco substrate the range of 5-30% dry weight basis is well known in the art. “Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955). 

Claim 16, 20-21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. (US 2010/0163063) in view of Rogan (US 2020/0281254) and Gindrat (US 2014/0166032).
Regarding claims 16 and 20, Fernando discloses a smoking article (abstract; “aerosol-generating article”) used with an electrically heated smoking system (abstract; “aerosol-generating device having a heating element”) the smoking article is a cigarette (115; see Fig. 1-2d) comprising:
an aerosol-forming substrate (para. 21; “rod of aerosol forming substrate”) including suitable aerosol formers such as glycerine and propylene glycol (para. 21; “aerosol former”); and
tipping paper or plug wrap (para. 73; “outer wrapper”) wrapped around the aerosol forming substrate (see Fig. 2a-d), wherein an outer surface of the tipping paper or plug wrap is used for printing information (para. 73) in the form of circular lines (201, 215, 217; Fig. 2a, d; “thermal indicator”) printed with thermally sensitive ink arranged to change or disappear when the high temperatures are reached within the cavity or allowing a line to alter in appearance during heating (para. 78; “thermochromic material configured to undergo a visual change when a temperature at said portion of the thermochromic material exceeds a threshold temperature such that the wrapper provides a visual indication that a temperature at the thermal indicator has exceeding the threshold temperature;” meets Applicant’s definition of a “thermochromic material” described on p. 5 of the instant specification), and
wherein the lines overlie an external surface of the aerosol-generating substrate (see Fig. 2a, d), and the identification information is printed on the tipping paper or plug wrap of the article (para. 7, 44, 73; “integral with a temperature indicating sensor paper”). 
Regarding the claim limitation “wherein the outer wrapper comprises temperature indicating sensor paper, whereby the thermochromic material is integral to the temperature indicating sensor paper,” it has been held that making the apparatus parts integral or separable when the operation of the apparatus is not otherwise changed is within the level of ordinary skill in the art. See MPEP 2144.04(V).
However, Fernando does not explicitly teach the thermal indicator overlies at least 5 square millimeters of an external surface area of the rod of aerosol -generating substrate. Specifically, Fernando discloses the lines (215, 217) are located completely overlying the aerosol-generating substrate (see Fig. 2a, d), but does not disclose the surface area of the rings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proportion of overlap between the rings and the aerosol-forming substrate since such a modification involves the mere change in the relative dimensions of the components. “Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). See MPEP 2144.04(IV)(A).
Moreover, Fernando does not disclose wherein the threshold temperature is at least 175 degrees Celsius. 
Rogan discloses a consumable for an inhaler having a heater system (abstract) comprising consumable (32) with an indicia (68) including a thermochromic ink (para. 16, 55-56) which changes appearance after exceeding a temperature threshold (para. 9) of 60-200 °C (para. 47). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermal indicator of Fernando to have a temperature threshold of 60-200 °C as in Rogan to achieve the predictable result of changing appearance after exceeding the temperature threshold (Rogan; para. 9) with the beneficial result of providing a more reactive response from the indicia and thus making sure the indicia is altered (Rogan; para. 47). Moreover, the claim limitations modified Fernando’s disclosed range of 60-200°C overlaps the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).
	Lastly, modified Fernando does not explicitly teach an aerosol former content of between 5 percent and 30 percent on a dry weight basis. Specifically, Fernando does not disclose how much of the glycerine and propylene glycol is used in the aerosol-forming substrate. 
Gindrat teaches a rod for use in a smoking article (abstract) comprising a sheet of homogenized tobacco material including one or more aerosol-formers in an amount between 5% and 30% by weight on a dry basis (para. 16), wherein the rods may be used as an aerosol-generating substrate in an electrically heated aerosol-generating system (para. 49) or carbon-based heated articles (para. 48), and suitable aerosol-formers include glycerine (para. 77).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerosol forming substrate of Fernando to include aerosol formers between 5-30% dry weight basis as in Gindrat because using aerosol-formers in a tobacco substrate the range of 5-30% dry weight basis is well known in the art. “Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955). 

Regarding claims 21 and 25, modified Fernando discloses the lines (215, 217) extending along a length of the cigarette (see Fig. 2d; the lines appear to extend at least 50% the length of the aerosol-forming substrate but does not disclose the drawings are to scale and silent as to the dimensions; see MPEP 2125(II)).
However, modified Fernando does not explicitly teach the thermal indicator extends longitudinally along at least 20 percent or 50 percent of a total length of the rod.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proportion of overlap between the thermal indicators and the aerosol-forming substrate since such a modification involves the mere change in the relative dimensions of the components. “Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). See MPEP 2144.04(IV)(A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712